DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9, 11-19 and 21-22 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2021has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows to incorporate the amendment filed (but NOT ENTERED) on June 25, 2021:

1 (Currently Amended): A method comprising: 
defining, via a server communicatively coupled to a first computing device including a power source associated with a first employee, a geofence configured to be allocated to a worksite associated with the first employee; 	
receiving, via the server, a plurality of employee specific (ES) data associated with the first employee and a second employee, wherein the plurality of ES data includes at least haptic data collected by the first computing device and a second computing device associated with the second employee;
verifying, via the server, an identity of the first employee based on the plurality of ES data; 
determining, via the server, whether the first employee is performing a first task and the second employee is performing a second task based on the plurality of employee specific (ES) data acquired wherein the plurality of ES data is incrementally stored in an offline employment activity reservoir configured to reduce power consumption of the power source during collection and transmission of the plurality of ES data; and 
analyzing, via the server, whether the first computing device is in the possession of the first employee based on the determining step.

11 (Currently Amended): A system comprising: 
a first computing device associated with a first employee; 
a second computing device associated with a second employee; and 
a server configured to: 
define a geofence configured to be allocated to a worksite associated with the first employee and the second employee; 
receive a plurality of employee specific (ES) data, wherein the plurality of ES data includes at least haptic data collected by the first and second computing devices; 
verify an identity of the first employee based on the plurality of ES data; 
determine whether the first employee is performing a first task employee is performing a second task based on the plurality of employee specific (ES) data acquired 
wherein the plurality of ES data is incrementally stored in an offline employment activity reservoir configured to reduce power consumption of the power source during collection and transmission of the plurality of ES data; and 
analyze whether the first computing device is in the possession of the first employeeDocket No.: ALT236_20_NPA1 Application Ser. No.: 17/126,289 Page 6 of 17 based on the determination.

21 (Previously Presented): A wearable device comprising: 
a processor, a power source, and supporting circuitry configured to: 
collect a plurality of employee specific (ES) data associated with a first employee in possession of the wearable device; 
transmit, to a server communicatively coupled to the wearable device, the plurality of employee specific (ES) data associated with the first employee, wherein the plurality of ES data includes at least haptic data; Docket No.: ALT236_20_NPA1 Application Ser. No.: 17/126,289 Page 9 of 17 
receive, from the server, an indicator that the first employee is within a geofence defined by the server; 
receive, from the server, a verification of the identity of the first employee based on the plurality of ES data; 
determine whether the first employee is performing a first task based on the plurality of employee specific (ES) data acquired by the wearable device 
wherein the plurality of ES data is incrementally stored in an offline employment activity reservoir configured to reduce power consumption of the power source during collection and transmission of the plurality of ES data; and 
receive, from the server, a determination that the first employee is in possession of the wearable device based on the plurality of ES data. 
 
22 (New): The system of claim 12, further comprising: a kiosk, including the sensor, configured to receive an instruction from the server resulting in the kiosk scanning the plurality of identifiable features associated with the first employee.

Previous Claim Rejections - 35 USC § 101
	The independent claims have been amended to include limitations that overcome the 35 USC 101 rejections. When considered in combination, the additional elements of "wherein the plurality of ES data is incrementally stored in an offline employment activity reservoir configured to reduce power consumption of the power source during collection and transmission of the plurality of ES data" integrate the abstract idea into a practical application by improving the function of the computing/wearable device (see Specification at [0025]: The wearable device provides a novel and unconventional manner of collecting 


Statement of Reasons for Allowance
Claims 1-9, 11-19 and 21-22 are allowed. The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a process of automatically monitoring productivity and authentication of employees within a worksite. The independent claims include the uniquely distinct features:
defining, via a server communicatively coupled to a first computing device including a power source associated with a first employee, a geofence configured to be allocated to a worksite associated with the first employee; receiving, via the server, a plurality of employee specific (ES) data associated with the first employee and a second employee, wherein the plurality of ES data includes at least haptic data collected by the first computing device and a second computing device associated with the second employee; verifying, via the server, an identity of the first employee based on the plurality of ES data; determining, via the server, whether the first employee is performing a first task and the second employee is performing a second task based on the plurality of employee specific (ES) data acquired within the geofence for a predetermined period of time; wherein the plurality of ES data is incrementally stored in an offline employment activity reservoir configured to reduce power consumption of the power source during collection and transmission of the plurality of ES data; and analyzing, via the server, whether the first computing device is in the possession of the first employee based on the determining step.
The closest prior art Wang (US 2019/0057340 A1) discloses:
defining, via a server communicatively coupled to a first computing device associated with a first employee, a geofence configured to be allocated to a worksite associated with the first employee and the second employee (see P[0137]: A company may track employees during their scheduled work times by using GPS within its tracking and communications device. Additionally, this GPS function will be able to reconcile both time and location problems simultaneously. This GPS function can provide the employee with additional prompts requiring constant interaction with the user engagement panel on the employee device. The main purpose is to ensure that the employee stays within the client's office or other approved location. P[0138]: The tracking performed by the GPS in the employee device may also separate locations of different clients located in close proximity to each other who are clients for the same company to avoid confusion. Since the GPS allows for real-time communication with the central server, it may geofence different fields of acceptability unique to each client);   
receiving, via the server, a plurality of employee specific (ES) data wherein the plurality of ES data includes at least haptic data collected by the first computing device (see P[0151-0154], P[0164]: Various verification technologies can be utilized in operative communication with the system, including, for example, a camera device configured to record and take photographs each time an employee checks in or out and store the photograph in the database, facial recognition software, and/or fingerprint technology.
The closest prior art Dyer et al (US 2016/ 0125348 A1) discloses, “The data may be used to confirm or audit time-keeping data and to provide indicia of employees who are "ghosting" or filling in for the hired employee. Further, the picture data from the camera may be used to audit the login and logout information. In an example, absence of movement data after check-in may indicate ghosting. Further, verification (automatic or manual) of the image data may also be used to prevent ghosting. Alternatively, if the movement and location data precisely correspond to that of another worker, one of the workers may be ghosting for another worker” (see P[0072], P[0073]). “The lack of motion data may indicate that the badge was set down or otherwise not worn during the shift. In some embodiments, the absence of motion data may indicate ghosting by another employee (see P[0111]).”
However, the closest prior art do not disclose or suggest the combination of the distinct features. Nor does there exist an appropriate rationale for further modification of the evidence at hand. It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims include allowable subject matter as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
S. B. Utomo and B. Hendradjaya, "Multifactor Authentication on Mobile Secure Attendance System," 2018 International Conference on ICT for Smart Society (ICISS), 2018, pp. 1-5, doi: 10.1109/ICTSS.2018.8550017 discloses 
Another authentication factor in multi-factor authentication in the Mobile Secure Attendance System is the use of biometrics in the form of a user's fingerprint as the “Something You Are” authentication factor derived from the fingerprint sensor of the device. This authentication process is performed after authentication using Secure Android ID by a mobile device. The scenario used to test whether the system can minimize the use of mobile devices by anyone other than the owner is to simulate a previously registered employee on the Mobile Secure Attendance System using a partner's mobile device that has also been registered with the Mobile Secure Attendance System with and without registering his fingerprints to his partner's mobile device (see page 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/            Examiner, Art Unit 3629    

/GABRIELLE A MCCORMICK/             Primary Examiner, Art Unit 3629